Notice of Allowance

Response to Arguments

Applicant’s arguments filed on June 7, 2021, with respect to claim(s) 1, 10 and 16 have been fully considered [see applicant’s arguments pg. 10-11]. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Harder on June 24, 2021.

The application has been amended as follows: 

Claim 13 (Currently Amended) The method of claim 10, wherein: 
the first data path comprises a bus and the first communication protocol comprises CAN, RS485, RS232, RS422, FlexRay, CANFD, or a differential line driver pair; and5Response to Non-Final Office Action dated March 3, 2021 
that communicates the data using a second communication protocol, wherein 

Claim 16 (Currently Amended) A spearpoint contact module electrically connected between a downhole device and a surface processor external to the spearpoint contact module, wherein the spearpoint contact module comprises comprising: 
a first component electrically connected to the downhole device and a second component included in the spearpoint contact module, the spearpoint contact module physically connected to the downhole device, and the first component comprising: 
a first data path comprising a first transceiver capable of communicating data using a first communication protocol; 
a second data path comprising a second transceiver capable of communicating the data using a second communication protocol; and 
a processor electrically connected between the first transceiver and the second transceiver, wherein the processor is capable of selectively routing the data between the first data path and the second data path; 
a first differential line transceiver electrically connected to the second transceiver and a second differential line transceiver included in the second component;
the second component electrically connected to the first component via the first and second differential line transceivers, wherein the second component is a terminator 
the second component comprises a third data path comprising a third transceiver electrically coupled to an electrostatic discharge protection component configured to isolate the third data path from an external contact, wherein the third transceiver is also electrically coupled to the second differential line transceiver and is capable of communicating data to and from the first component, and the external contact is configured to make electrical contact with a surface electrical contact to communicate the data to the surface processor.  

Claim 21 (Currently Amended) The spearpoint contact module of claim 16, wherein: 



[[a]] the third data path 



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.

In regards to claims 1, 10 and 16, Santoso et al. (US-10,145,211) teaches a contact module comprising a first and second transceivers in order to communicate data from a downhole device and an external device [fig. 6].
Fanini et al. (US-9,683,438) teaches a contact module to communicate data between a downhole device and a surface processor [fig. 1 elements 20, 34 and 36, col. 4 L. 11-18].
However, the prior art does not teach by either anticipation or combination the following limitation: a processor electrically connected between the first transceiver and the second transceiver first, a first differential line transceiver electrically connected to the second transceiver and a second differential line transceiver included in a second component; and the second component comprises a third data path comprising a third transceiver electrically coupled to an electrostatic discharge protection component configured to isolate the third data path from an external contact, wherein the third transceiver is also electrically coupled to the second differential line transceiver.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685